536 U.S. 987
FORD MOTOR CO. ET AL.v.McCAULEY ET AL.
No. 01-896.
Supreme Court of the United States.
September 13, 2002.

1
C. A. 9th Cir. [Certiorari granted, 534 U. S. 1126.] The parties are directed to file supplemental briefs addressing the following questions: "Is there appellate jurisdiction when petitioners, as the nominally prevailing party in the District Court, appeal the District Court's dismissal of a complaint for lack of subject matter jurisdiction?" Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, September 26, 2002. Twenty copies of the briefs prepared under this Court's Rule 33.2 may be filed initially in order to meet the September 26 filing date. Rule 29.2 does not apply. Forty copies of the briefs prepared under Rule 33.1 are to be filed as soon as possible thereafter.